Examiner Amendment

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Shelton Austin on 12/14/2021.

The application has been amended as follows: 
	
	Claim 30 (Currently Amended). A non-transitory computer-readable storage medium storing instructions that, when executed by one or more processors, cause the one or more processors to: obtain a first setting change indicator value indicating a change in parameter settings of a processor; obtain an image frame from an image sensor; 25determine, from the image frame, a second setting change indicator value indicating a change in parameter settings of the image sensor; compare the first setting change indicator value to the second setting change indicator value; and determine, based on comparing the first setting change indicator value to the second 30setting change indicator value, whether to process the image frame or to drop the image frame.



Allowable Subject Matter

Claims 1-30 are allowed.

The following is an examiner’s statement of reasons for allowance: 

Regarding independent claims 1, 18 and 30, the prior art of Fukuda (US2021/0059622) discloses a processor that transmits setting information  to an image management device that stores a plurality of image sets of the same object which have been captured at different imaging dates and times. The prior art of Takahashi (US2017/0331978) discloses a display controller displays a control panel indicating setting content of the imaging device on the display, and the control panel includes a sharing display icon indicating sharing content of recording depending on the recording modes of the two recording media. The prior art of Kaneko (US2014/0368719) discloses a display control section that generates a ring shaped icon that is associated with the image pickup parameter, and indicates the changes to the image pickup parameter by the controller responsive to the manual user rotational input received by the user operation section. The prior art of Tomidokoro (US2011/0293239) discloses a CPU that sets the display position of the indicator in one of the frames of image displayed on the displaying unit. The CPU obtains displacement information of a field angle of each of the frames of image reproduced, following the frame of image, and adjusts the display position of the indicator based on the displacement information. Thus, while many references teaches display indicating image sensor setting or change in controller setting, none of the references alone or in combination, provide a motivation to teach: “obtain a first setting change indicator value indicating a change in parameter settings of the processor; obtain an image frame from 

Regarding dependent claims 2-17, 24-26, 19-23 and 27-29, the claims are allowed as being dependent of claims 1 and 18, respectively.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG H LAM whose telephone number is (571)272-7367. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUNG H LAM/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        12/14/2021